In an action to recover a share of brokerage commissions, based upon an alleged breach of contract, fraud and conspiracy, the defendants Gale and Oppenheimer, as copartners, appeal from so much of an order of the Supreme Court, Queens County, dated February 27, 1961, as failed to grant unconditionally their motion to dismiss the complaint for lack of prosecution. The order granted the motion unless plaintiff shall notice the action for trial for the April 1961 Term. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.